Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the amendment request filed on 04/25/2022.  Claims 1-15 and 17 were pending. Claims 1-15 and 17 are rejected.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 04/26/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
4.	Claim 17 is objected as being in an improper form because an independent claim 17 cannot depend from another independent claim 13.

Claim Interpretation
5. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

5.2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“means for generating a data telegram” in claims 10-11, 17;  
“means for unidirectionally transmitting the data telegram” in claims 10, 12, 17; 
“means for monitoring the transmission duration” in claims 10-15, 17; 
“means for synchronizing the timer” in claims 11, 14; 
“means for triggering a predetermined safety reaction” in claims 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Response to Arguments
6.1.	The claim objections have been withdrawn in light of claim amendment.
6.2.	35 U.S.C. 112(a) rejection has been withdrawn in light of argument.
6.3.	Applicant's arguments filed 04/25/2022 with respect to claims 1-15 and 17 have been fully considered but they are moot in view of the new grounds of rejection (Jokela et al., US 2007/0115865 A1). Therefore, a second non-final is issued.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.2.	Claims 10, 17 are rejected under 102(a)(1)/102(a)(2) as being anticipated by Jokela et al. (“Jokela”, US 2007/0115865 A1).

Regarding Claim 10, Jokela discloses a control apparatus for controlling a plurality of decentralized devices (Jokela, FIG.1a, access point (AP) 6, stations (non-AP STAs) 3-5, [0006, 21]:  multicast diagnostic information is allowed between the two nodes, points or terminals such as AP 6 (“control apparatus”) and stations (“decentralized devices”) in the wireless LAN network), comprising: 
- a means for generating a data telegram for the broadcast or multicast transmission of data to a plurality of devices (Jokela, [0008]: the multicast diagnostic alerts require measurements which need to be setup. During the setup phase two nodes agree on measurement types and specify triggering conditions for error report transmission); 
- a means for unidirectionally transmitting the data telegram to at least one decentralized device (Jokela, [0010]: the AP 6 can issue a multicast diagnostic request to request a measurement report. When the non-AP STA receives this request, it can transmit a Multicast Diagnostic Report for that time or start measuring the multicast transmission specified in the Multicast Diagnostic Request and transmits a Multicast Diagnostic Report if the triggering conditions are met); and 
- a means for monitoring the transmission duration of the unidirectional transmission of the data telegram from the control apparatus to the at least one decentralized device (Jokela, [0009, 11]: The multicast diagnostic is performed to monitor the quality of the received multicast transmissions).  

Regarding Claim 17, Jokela discloses a control and data transmission system comprising: 
- a central control apparatus for controlling a plurality of decentralized devices (Jokela, FIG.1a, access point (AP) 6, stations (non-AP STAs) 3-5, [0006, 21]:  multicast diagnostic information is allowed between the two nodes, points or terminals such as AP 6 (“central control apparatus”) and stations (“decentralized devices”) in the wireless LAN network), comprising: 
- a means for generating a data telegram for the broadcast or multicast transmission of data to a plurality of devices (Jokela, [0008]: the multicast diagnostic alerts require measurements which need to be setup. During the setup phase two nodes agree on measurement types and specify triggering conditions for error report transmission); 
- a means for unidirectionally transmitting the data telegram to at least one decentralized device (Jokela, [0010]: The AP 6 can issue a multicast diagnostic request to request a measurement report. When the non-AP STA receives this request, it can transmit a Multicast Diagnostic Report for that time or start measuring the multicast transmission specified in the Multicast Diagnostic Request and transmits a Multicast Diagnostic Report if the triggering conditions are met); and 
- a means for monitoring the transmission duration of the unidirectional transmission of the data telegram from the central control apparatus to the at least one decentralized device (Jokela, [0009, 11]: The multicast diagnostic is performed to monitor the quality of the received multicast transmissions); 
- at least one device according to claim 13 (Jokela, FIG.1a, [0006, 21]: stations 3-5 in the wireless LAN network); and 
- a communication network via which the central control apparatus can transmit data to the at least one device (Jokela, FIG.1a, system 2, [0006, 21]: an IEEE 802.11 WLAN system 2 allows communication between AP 6 (“central control apparatus”) and stations (“device”)).   

Claim Rejections - 35 USC § 103
8.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.2.	Claims 1, 4, 6-7, 9, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jokela et al. (“Jokela”, US 2007/0115865 A1) in view of Schmidt et al. (“Schmidt”, US 2011/0069698 A1).

Regarding Claim 1, Jokela discloses a method for transmitting data between a central control apparatus and a plurality of decentralized devices (Jokela, FIG.1a, access point (AP) 6, stations (non-AP STAs) 3-5, [0006, 21]:  multicast diagnostic information is allowed between the two nodes, points or terminals such as AP 6 (“central control apparatus”) and stations (“decentralized devices”) in the wireless LAN network), having the following steps: 
- generating, in the central control apparatus, a data telegram for the broadcast or multicast transmission of data to a plurality of devices (Jokela, [0008]: the multicast diagnostic alerts require measurements which need to be setup. During the setup phase two nodes agree on measurement types and specify triggering conditions for error report transmission); 
- unidirectionally transmitting the data telegram from the central control apparatus to at least one decentralized device (Jokela, [0010]: The AP 6 can issue a multicast diagnostic request to request a measurement report. When the non-AP STA receives this request, it can transmit a Multicast Diagnostic Report for that time or start measuring the multicast transmission specified in the Multicast Diagnostic Request and transmits a Multicast Diagnostic Report if the triggering conditions are met); 
- monitoring the transmission duration of the transmission of the data telegram from the central control apparatus to the at least one decentralized device (Jokela, [0009, 11]: The multicast diagnostic is performed to monitor the quality of the received multicast transmissions); and 
- triggering a predetermined Jokela, [0010]: The delivery or report timeout specifies a time interval in which a frame from the multicast or broadcast address should be received or else the triggering condition is met. If the triggering conditions are met, the receiver transmits Multicast Diagnostic Report that specifies the amount of received multicast or broadcast frames from the multicast or broadcast address and information that the triggering was performed because of a delivery or report timeout).  
However, Jokela does not disclose
- triggering a predetermined
Schmidt discloses
- triggering a predeterminedSchmidt, FIG.1, system 1. communication master 3, local modules, 80, 81, 82, 83, 90, 91, [0049-50]: System 1 is an automated manufacturing system includes a communication master 3 as a component of a central control, and a plurality of local modules 70, 80, 81, 82, 83, 90, 91 (“decentralized devices”). [0094]: initiates a safety-related action in response to the telegram).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “logical group of safety modules” of Schmidt into the invention of Jokela. The suggestion/motivation would have been to improve communication via telegrams from a non-safe communication master to a plurality of safety modules by forming the safety modules into a logical group for performing a safety-related function (Schmidt, Abstract, [0015-34]).

Regarding Claim 4, Jokela-Schmidt discloses The method according to claim 1, further comprising the following steps: 
- establishing a data connection configured for bidirectional communication between the central control apparatus and the at least one decentralized device, the data telegram being transmitted unidirectionally from the central control apparatus to the at least one decentralized device via this data connection (Jokela, [0010]: the AP 6 can issue a Multicast Diagnostic Request to request a measurement report. When the non-AP STA receives this request, it can transmit a Multicast Diagnostic Report for that time or start measuring the multicast transmission specified in the Multicast Diagnostic Request and transmit a Multicast Diagnostic Report if the triggering conditions are met. Schmidt, [0094]: initiates a safety-related action in response to the received telegram); and 
- monitoring the transmission quality of the data connection by the central control apparatus and/or by the at least one decentralized device, the monitoring of the transmission duration of the transmission of the data telegram taking place as a function of the monitored transmission quality (Jokela, [0010]: Multicast quality measurements can be used to measure the quality of the DL (from AP 6 to non-AP STA) MAC level multicast delivery. Schmidt, [0028-33]: monitoring the transmission of the safety-related data transferred as telegrams from communication master 3 to a plurality of local modules; Ito, Abstract: one-way-delay detecting unit for determining, upon receiving the PDU, according to whether a next PDU has been received within a first delay allowable time after the last PDU was received).  

Regarding Claim 6, Jokela-Schmidt discloses the method according to claim 1, wherein the transmission of the data telegram takes place via a wireless network (Jokela, [0006]: multicast diagnostic information is allowed between the two nodes, points or terminals in the wireless LAN network).  

Regarding Claim 7, Jokela-Schmidt discloses the method according to claim 1, wherein the data telegram is used to transmit safety-relevant data (Schmidt, [0028-33]: monitoring the transmission of the safety-related data transferred as telegrams from communication master 3 to a plurality of local modules).  

Regarding Claim 9, Jokela-Schmidt discloses the method according to claim 1, wherein the data telegram is designed for the multicast transmission of data to a group of devices that are located in a defined spatial region, the data telegram comprising identification information that identifies the defined spatial region, and the at least one decentralized device being designed to recognize whether it is currently located in the spatial region identified by the identification information (Jokela, [0010, 30-32]: The AP may set the same triggering conditions to all terminals that setup multicast stream, or it may set terminal specific triggering conditions).  

Regarding Claim 12, Jokela discloses the control apparatus according to claim 10, wherein the control apparatus is designed to establish a data connection configured for bidirectional communication with the at least one decentralized device, 
- the means for unidirectionally transmitting the data telegram being designed for unidirectionally transmitting the data telegram via the data connection (Jokela, [0010]: the AP 6 can issue a Multicast Diagnostic Request to request a measurement report. When the non-AP STA receives this request, it can transmit an Multicast Diagnostic Report for that time or start measuring the multicast transmission specified in the Multicast Diagnostic Request and transmit an Multicast Diagnostic Report if the triggering conditions are met), and 
- the means for monitoring the transmission duration comprising a diagnostic unit that is designed to: 
- monitor the transmission quality of the data connection configured for bidirectional communication (Jokela, [0009, 11]: The multicast diagnostic is performed to monitor the quality of the received multicast transmissions); 
- monitor the transmission duration of the unidirectional transmission of the data telegram as a function of the monitored transmission quality (Jokela, [0010]: Multicast quality measurements can be used to measure the quality of the DL (from AP 6 to non-AP STA) MAC level multicast delivery); and 
- trigger a predetermined Jokela, [0010]: The delivery or report timeout specifies a time interval in which a frame from the multicast or broadcast address should be received or else the triggering condition is met. If the triggering conditions are met, the receiver transmits Multicast Diagnostic Report that specifies the amount of received multicast or broadcast frames from the multicast or broadcast address and information that the triggering was performed because of a delivery or report timeout).  
However, Jokela does not disclose
- trigger a predetermined safety reaction 
Schmidt discloses
- trigger a predetermined safety reaction Schmidt, FIG.1, system 1. communication master 3, local modules, 80, 81, 82, 83, 90, 91, [0049-50]: System 1 is an automated manufacturing system includes a communication master 3  as a component of a central control, and a plurality of local modules 70, 80, 81, 82, 83, 90, 91 (“decentralized devices”). [0094]: initiates a safety-related action in response to the telegram).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “logical group of safety modules” of Schmidt into the invention of Jokela. The suggestion/motivation would have been to improve communication via telegrams from a non-safe communication master to a plurality of safety modules by forming the safety modules into a logical group for performing a safety-related function (Schmidt, Abstract, [0015-34]).

Regarding Claim 13, Jokela discloses a device designed as an automated guided vehicle that can be controlled by a central control apparatus, the device designed to receive a unidirectionally transmitted data telegram for the broadcast or multicast transmission of data from the central control apparatus, the device comprising: 
- a means for monitoring the transmission duration of the unidirectional transmission of the data telegram from the central control apparatus to the device (Jokela, [0010]: The Multicast Diagnostic defines delivery or report Timeout conditions for the multicast service. The delivery or report timeout specifies a time interval in which a frame from the multicast or broadcast address should be received or else the triggering condition is met.); and 
- a means for triggering a predetermined Jokela, [0010]: The delivery or report timeout specifies a time interval in which a frame from the multicast or broadcast address should be received or else the triggering condition is met. If the triggering conditions are met, the receiver transmits Multicast Diagnostic Report that specifies the amount of received multicast or broadcast frames from the multicast or broadcast address and information that the triggering was performed because of a delivery or report timeout).  
However, Jokela does not disclose
- a means for triggering a predetermined safety reaction
Schmidt discloses
- a means for triggering a predeterminedSchmidt, FIG.1, system 1. communication master 3, local modules, 80, 81, 82, 83, 90, 91, [0049-50]: System 1 is an automated manufacturing system includes a communication master 3 as a component of a central control, and a plurality of local modules 70, 80, 81, 82, 83, 90, 91 (“decentralized devices”). [0094]: initiates a safety-related action in response to the telegram).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “logical group of safety modules” of Schmidt into the invention of Jokela. The suggestion/motivation would have been to improve communication via telegrams from a non-safe communication master to a plurality of safety modules by forming the safety modules into a logical group for performing a safety-related function (Schmidt, Abstract, [0015-34]).

Regarding Claim 15, Jokela-Schmidt discloses the device according to claim 13, wherein the device is designed to establish a data connection configured for bidirectional communication with the central control apparatus, via which the data telegram is transmitted, the means for monitoring the transmission duration comprising a diagnostic unit that is designed to: 
- monitor the transmission quality of the data connection configured for bidirectional communication (Jokela, [0009, 11]: The multicast diagnostic is performed to monitor the quality of the received multicast transmissions); 
- monitor the transmission duration of the unidirectional transmission of the data telegram as a function of the monitored transmission quality (Jokela, [0010]: Multicast quality measurements can be used to measure the quality of the DL (from AP 6 to non-AP STA) MAC level multicast delivery); and 
- trigger a predetermined safety reaction if the transmission duration exceeds a predetermined value (Jokela, [0010]: The delivery or report timeout specifies a time interval in which a frame from the multicast or broadcast address should be received or else the triggering condition is met. If the triggering conditions are met, the receiver transmits Multicast Diagnostic Report that specifies the amount of received multicast or broadcast frames from the multicast or broadcast address and information that the triggering was performed because of a delivery or report timeout. Schmidt, FIG.1, system 1. communication master 3, local modules, 80, 81, 82, 83, 90, 91, [0049-50]: System 1 is an automated manufacturing system includes a communication master 3 as a component of a central control, and a plurality of local modules 70, 80, 81, 82, 83, 90, 91 (“decentralized devices”). Schmidt, [0094]: initiates a safety-related action in response to the telegram).  

8.3.	Claims 2-3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jokela et al. (“Jokela”, US 2007/0115865 A1) in view of Schmidt et al. (“Schmidt”, US 2011/0069698 A1) as applied to claim 1, and further in view of Mahmood et al. (“Mahmood”, A Simulation-based Comparison of IEEE 802.11’s Timing Advertisement and SyncTSF for Clock Synchronization).

Regarding Claim 2, Jokela- Schmidt discloses the method according to claim 1 as set forth above.
However, Jokela- Schmidt does not disclose
wherein the central control apparatus and the at least one decentralized device each comprise a timer, and wherein the method further comprises the following steps: 
- synchronizing the timer in the central control apparatus with the respective timer in the at least one decentralized device; 
- generating a time stamp by the central control apparatus and transmission of the time stamp within the data telegram, the transmission duration being monitored as a function of the time stamp.
Mahmood discloses
wherein the central control apparatus and the at least one decentralized device each comprise a timer, and wherein the method further comprises the following steps: 
- synchronizing the timer in the central control apparatus with the respective timer in the at least one decentralized device (Mahmood, Abstract, Page 2, col. left, II. lines 1-4: Traditionally in WLANs, the timing synchronizing function (TSF) timer has been used for synchronizing nodes to the AP. It is a 64-bit timer with a resolution of 1 µs, and is available at both the AP and the nodes);
- generating a time stamp by the central control apparatus and transmission of the time stamp within the data telegram, the transmission duration being monitored as a function of the time stamp (Mahmood, Abstract, Page 2, col. left, II. lines 4-8, The AP transmits its TSF timer value (“time stamp”) inside the dedicated management frames defined by WLAN, and the nodes set their own TSF timers to that of the AP minus delay corrections, i. e., synchronization by offset adjustment without rate correction).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “timing synchronizing function (TSF) timer” of Mahmood into the invention of Jokela-Schmidt. The suggestion/motivation would have been to incorporate the TSF timer for synchronizing nodes to the AP. It is a 64-bit timer with a resolution of 1 µs, and is available at both the AP and the nodes. The AP transmits its TSF timer value inside the dedicated management frames defined by WLAN, and the nodes set their own TSF timers to that of the AP minus delay corrections, i. e., synchronization by offset adjustment without rate correction. (Mahmood, Abstract, page 2, II. Synchronization in IEEE 802.11 and introduction to TA and SyncTSF schemes).

Regarding Claim 3, Jokela-Schmidt-Mahmood discloses the method according to claim 2, wherein the timer is synchronized before the at least one decentralized device is put into operation and/or at predetermined intervals of time (Mahmood, Page 2, II.B: AP and the nodes are periodically synchronized to their own TSF timers).

Regarding Claim 14, Jokela-Schmidt discloses the device according to claim 13 as set forth above, However, Jokela-Schmidt does not disclose
the data telegram comprises a time stamp, and wherein the device comprises a timer and means for synchronizing the timer with a timer arranged in the central control apparatus, and the means for monitoring is designed to monitor the transmission duration as a function of the time stamp contained in the data telegram and using the timer.  
Mahmood discloses
the data telegram comprises a time stamp, and wherein the device comprises a timer and means for synchronizing the timer with a timer arranged in the central control apparatus, and the means for monitoring is designed to monitor the transmission duration as a function of the time stamp contained in the data telegram and using the timer (Mahmood, Abstract, Page 2, col. left, II. lines 4-8, The AP transmits its TSF timer value (“time stamp”) inside the dedicated management frames defined by WLAN, and the nodes set their own TSF timers to that of the AP minus delay corrections, i. e., synchronization by offset adjustment without rate correction. Mahmood, Page 2, II.B: AP and the nodes are periodically synchronized to their own TSF timers).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “timing synchronizing function (TSF) timer” of Mahmood into the invention of Jokela-Schmidt. The suggestion/motivation would have been to incorporate the TSF timer for synchronizing nodes to the AP. It is a 64-bit timer with a resolution of 1 µs, and is available at both the AP and the nodes. The AP transmits its TSF timer value inside the dedicated management frames defined by WLAN, and the nodes set their own TSF timers to that of the AP minus delay corrections, i. e., synchronization by offset adjustment without rate correction. (Mahmood, Abstract, page 2, II. Synchronization in IEEE 802.11 and introduction to TA and SyncTSF schemes).

8.4.	Claims 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jokela et al. (“Jokela”, US 2007/0115865 A1) in view of Schmidt et al. (“Schmidt”, US 2011/0069698 A1) as applied to claim 1, and further in view of Dai et al. (“Dai”, US 2017/0329321 A1).

Regarding Claim 5, Jokela-Schmidt discloses the method according to claim 1 as set forth above.
However, Jokela-Schmidt does not disclose
the at least on decentralized device is designed as an automated guided vehicle.  
Dai discloses
the at least on decentralized device is designed as an automated guided vehicle (Dai, FIG.1, safety control system, control unit 3, machine 5, [0066-68]: A safety control system 1 includes a control unit 3 (“central control apparatus”) and which is communicatively linked to a machine 5 (automated guided vehicle (AGV) (“decentralized device”) that used in a discrete manufacturing system or manufacturing cell).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “safety control system” of Dai into the invention of Jokela-Schmidt. The suggestion/motivation would have been to provide safety control in discrete manufacturing environment and manufacturing site, comprises a robot, an assembly machine, a manufacturing cell or even an automated guided vehicle (AGV) used within manufacturing sites to automatically move between different manufacturing cells or subsystems (Dai, Abstract, [0003-12], FIG.3).

Regarding Claim 8, Jokela-Schmidt discloses the method according to claim 1 as set forth above.
However, Jokela- Schmidt does not disclose
a safe communication protocol is used to transmit the data telegram.  
Dai discloses
a safe communication protocol is used to transmit the data telegram (Dai, [0118]: A safety device D1 is connected remotely via PROFINET (with PROFIsafe protocol). Schmidt, [0044]: error-proof telegram is embedded into a standard telegram via secure network protocols).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “safe communication protocol” of Dai into the invention of Jokela-Schmidt. The suggestion/motivation would have been to provide a safe communication protocol to a time-coordinated communication between the access point (AP) and wireless nodes on the factory floor (Dai, Abstract, [0003-12, 118]).

8.5.	Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jokela et al. (“Jokela”, US 2007/0115865 A1) as applied to claim 10, in view of Mahmood et al. (“Mahmood”, A Simulation-based Comparison of IEEE 802.11’s Timing Advertisement and SyncTSF for Clock Synchronization).

Regarding Claim 11, Jokela discloses the control apparatus according to claim 10 as set forth above.
However, Jokela does not disclose
the means for monitoring the transmission duration comprises a timer and a means for synchronizing the timer with a timer arranged in the at least one decentralized device, and in that the means for generating the data telegram is designed to generate a time stamp and transmit it within the data telegram.  
Mahmood discloses
the means for monitoring the transmission duration comprises a timer and a means for synchronizing the timer with a timer arranged in the at least one decentralized device (Mahmood, Abstract, Page 2, col. left, II. lines 1-4:  Traditionally in WLANs, the timing synchronizing function (TSF) timer has been used for synchronizing nodes to the AP. It is a 64-bit timer with a resolution of 1 µs, and is available at both the AP and the nodes), and in that the means for generating the data telegram is designed to generate a time stamp and transmit it within the data telegram (Mahmood, Abstract, Page 2, col. left, II. lines 4-8, The AP transmits its TSF timer value (“time stamp”) inside the dedicated management frames defined by WLAN, and the nodes set their own TSF timers to that of the AP minus delay corrections, i. e., synchronization by offset adjustment without rate correction).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “timing synchronizing function (TSF) timer” of Mahmood into the invention of Jokela- Schmidt. The suggestion/motivation would have been to incorporate the timing synchronizing function (TSF) timer for synchronizing nodes to the AP in in WLANs. The AP transmits its TSF timer value inside the dedicated management frames defined by WLAN, and the nodes set their own TSF timers to that of the AP minus delay corrections, i. e., synchronization by offset adjustment without rate correction. (Mahmood, Abstract, page 2, II. Synchronization in IEEE 802.11 and introduction to TA and SyncTSF schemes).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Breit et al, US 2010/0074262 A1, Method for optimizing data transmission between input/output control unit and e.g. sensor, involves registering data for field devices in each data field, transmitting data frame to each field device, and reading data by field devices.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446